Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 1 of 10 PageID #: 4852




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   SCORPCAST, LLC dba HAULSTARS,
                Plaintiff,                         C.A. NO. 2:20-cv-00193-JRG
          v.                                     LEAD CONSOLIDATED CASE
                                                   JURY TRIAL DEMANDED
   BOUTIQUE MEDIA et al.,
               Defendants.

                        PLAINTIFF HAULSTARS’ MOTION TO
                      COMPEL DISCOVERY FROM DEFENDANTS
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 2 of 10 PageID #: 4853




          Before the Court are six cases in which the Defendants are playing a discovery shell game.

   Although their P.R. 3-4 production was due on November 4, 2020—almost 4 months ago—the

   Defendants have failed to produce a single technical document about the accused functionality

   as required by P.R. 3-4. Defendants falsely claim that they have no documents or information in

   their possession, custody, or control about their operation or use of the online pornographic video

   channels that they operate and use. To make that argument, Defendants contend that (1) the scope

   of this case should be limited to a single website, www.pornhub.com (“PornHub”); (2) they do not

   own or operate PornHub; and (3) only the owner and operator of PornHub would have technical

   documents regarding the infringing activity, which they have apparently not requested from that

   entity. Defendants’ claims are false and belied by publicly available information showing the

   defendants’ own activities, the relationship of the various websites within the PornHub network

   that Defendants utilize, and the scope of infringement shown in the infringement contentions.

          Plaintiff Scorpcast, LLC dba HaulStars (“HaulStars”) hereby moves the Court for an order

   compelling each Defendant to make a complete P.R. 3-4 document production as required by the

   Court’s rules, and to provide a corporate representative under Rule 30(b)(6) for an early-stage

   deposition that will not count against the discovery limits in this case in order to examine each

   Defendant on its documents and efforts to comply with P.R. 3-4.

     I.   BACKGROUND
          A.      Defendants’ Failure To Produce Documents Under P.R. 3-4(a)
          Defendants Boutique Media Pty Ltd (“Boutique Media”), All 4 Health SRL (“All 4

   Health”), 9090-7247 Québec Inc. dba KB Productions (“KB Productions”), Bravomax Services

   Limited (“Bravomax”), Manica Media SL (“Manica Media”), and Oanasun Entertainment SRL,

   Inc. d/b/a Verizon Wireless, Inc. (“Oanasun”) (collectively, “Defendants”) have failed to produce

   any technical documents about the accused functionality despite the requirements of P.R. 3-4.


                                                   1
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 3 of 10 PageID #: 4854




   Defendants were each required to make their P.R. 3-4 document production on November 4, 2020.

   Instead, they have stonewalled for months, even while the parties have corresponded repeatedly

   about Defendants’ failure to comply with P.R. 3-4 and their other discovery deficiencies.

          Defendants still refuse to provide basic technical discovery that is indisputably relevant by

   hiding behind the argument that third parties might be a more convenient custodian of such

   documentation. To date, the only documents Defendants have produced are prior art, a few service

   and license agreements, a PornHub newsletter, and limited documentation about the number of

   views garnered by their pornographic channels. Excluding prior art, Defendants collectively

   produced only 58 documents for their P.R. 3-4 production (and only 59 documents since then)—

   none of them are technical in nature or otherwise relate to Defendants’ use, operation, and

   management of the accused infringing activity.1 Moreover, Defendants’ productions have been

   limited to their activity on www.pornhub.com, ignoring the other websites on which Defendants

   practice and benefit from the accused functionality.

          B.      The Accused Functionality

          The accused technology relates to a system for enabling navigation events to occur during

   playback of a video in response to a user selection. As established in the Complaint and the

   infringement contentions, Haulstars contends that Defendants infringe the asserted claims by using

   pornographic websites to create, use, and display a video image and associated “text with a user-

   specified position of the given video” that enable navigation during playback. See Dkt. No. 122-

   1, (Ex. A, Infringement Contentions) to Defendant KB Productions’ Motion to Strike Scorpcast




          1
           Defendants, for example, have not provided a single document about their creation and
   upload of videos to the channels hosted on pornographic websites in the PornHub network, their
   operations of those channels and associated content, or any operation or elements of the accused
   functionality that they use.
                                                    2
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 4 of 10 PageID #: 4855




   LLC’s Infringement Contentions. The infringement contentions explain that certain elements of

   the claims relate to “tags” that Defendants place on their videos. Id. These tags, which Defendants

   sometimes refer to as “Action Tags” (see infra), can include both the image and text that are called

   out here in red and green, respectively:




   See id. at 5 (redacting explicit content in the thumbnail image).

          The infringement contentions explain that the disclosures therein are “exemplary” images

   taken from www.pornhub.com, but “[t]he Accused Instrumentalities include not only Pornhub, but

   all other hub sites that Defendant infringed in the manner set forth in the exhibits.” See id. at 1,

   n.1 (emphasis added). As explained below, the contentions are informed by the interrelated nature

   of the PornHub Network (which allows Defendants to upload videos and make them available

   across multiple different websites simultaneously), the various channels and websites that

   Defendants use to provide their pornographic content to the public, and the consistent use of similar

   tag functionality across all websites at issue in these cases.

          C.      The PornHub Network

          Defendants operate channels on a variety of adult websites that are within the “PornHub

   Network.”     Websites within the PornHub Network are accessible from the homepage of

   www.pornhub.com, or the corresponding websites in the network. See Exhibit 1 (reflecting the

   “site” navigation cross links for PornHub, XTube, Thumbzilla, and RedTube).

          Most important, PornHub is not only a website for the public to access various

   pornographic videos and channels—it is also a key hub for content providers to upload their videos



                                                     3
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 5 of 10 PageID #: 4856




   and manage their channels across multiple websites. For example, PornHub’s “help” pages for

   content providers state that the system allows content providers to use the “Pornhub upload

   interface” to automatically upload their videos not only to www.pornhub.com, but also to other

   websites such as YouPorn and RedTube. See Exhibit 2 (reflecting the “Upload to Pornhub

   Network” feature).

          D.      Defendants’ Use Of Action Tags On Their Videos And Channels

          Content providers on the PornHub Network are also able to add the accused functionality

   to their videos—a feature that PornHub characterizes as “Action Tags.” Section 2.6 of the

   PornHub “Playbook” for content providers describes the Action Tags and provides an exemplary

   image as indicated in the red circles below:




   See https://bs.phncdn.com/misc/Pornhub%20Playbook%202_6.pdf.2 In this case, each Defendant

   operates multiple channels on pornographic sites and each of those channels—and nearly all of the

   videos there—use the accused video tags. See Exhibit 4 (examples of video tags used by Manica

   Media SL on its “Cosplay Babes” channel that appear on multiple sites on the PornHub Network).

          E.      HaulStars’ Efforts to Obtain Necessary Discovery

          Faced with Defendants’ failure to provide fulsome discovery, HaulStars initially requested



          2
             See also Exhibit 3 (showing the PornHub “help” pages which includes an exemplary
   interface of how a provider can create a text label for the tag and input the associated time stamp).
                                                    4
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 6 of 10 PageID #: 4857




   a substantive and complete production on December 28, 2020. In response, defense counsel stated

   that they had “diligently searched for ‘Source code, specifications, schematics, flow charts,

   artwork, formulas, or other documentation sufficient to show the operation of any aspects or

   elements’ of the Pornhub website identified by Plaintiff in its infringement contentions. No such

   documents were located and this is why Defendants produced ‘no documents’ under P.R. 3-4(a).”

   See Dkt. No. 108-3, Ex. B (Jan. 7, 2021 Sharret Letter to Hardt) at 2. Defendants claim that only

   one (publicly available) document was able to be located evidencing the Accused

   Instrumentalities. See id. (“One Defendant was able to find the following document that is public

   and which you likely already have.”). Throughout the meet and confer process, Defendants have

   continued to assert that they have satisfied all of their discovery obligations under P.R. 3-4.

    II.   ARGUMENT

          HaulStars is not seeking exceptional relief with this Motion. It merely seeks technical

   discovery that the Court requires by rule in every patent case—which here includes technical

   documentation regarding all of the channels and websites operated and/or used by Defendants (not

   only the www.pornhub.com domain). Defendants are very likely to have documents describing

   the operation and details of their use of the accused functionality, likely including Defendants’

   video data stores; Defendants’ ability to connect to Pornhub and/or other hub sites’ servers using

   a network interface and the internet; Defendants’ creation of channels; correspondence and

   transactions with MG Freesites and its affiliates; user manuals; documentation on how to upload,

   create, and edit the videos; and specific details on the websites and channels on which Defendants

   use the accused functionality. All of that documentation almost certainly exists given Defendants’

   serial uploading of their content and adding associated Action Tags on the PornHub Network.




                                                     5
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 7 of 10 PageID #: 4858




          It is simply not plausible that Defendants have been unable to locate any technical

   documents related to the accused functionality–what has in fact occurred is that Defendants have

   unreasonably narrowed their search to the exclusion of numerous channels and website that they

   utilize. And to the extent Defendants contend that the relevant documentation is in the possession

   of their business partners or sister entities, they are still required to seek out and obtain necessary

   documentation from at least their partners and affiliates. See, e.g., Canon U.S.A., Inc. v. S.A.M.,

   Inc., 2008 U.S. Dist. LEXIS 47712, at *6 (E.D. La. June 20, 2008).

          A. Defendants Have No Basis For Narrowing Discovery To www.pornhub.com Or
             Otherwise Refusing To Provide Discovery.

          Confronted with their complete lack of technical discovery, Defendants’ response has been

   that, “[Haulstars’] complaint and infringement contentions are solely focused on the functionality

   that you allege is present in the Pornhub website,” and that “[Haulstars] is simply barking up the

   wrong tree.” But that position is based on a false premise that is belied by all the public evidence

   showing Defendants’ use and participation in the PornHub Network, which includes multiple

   websites, not just www.pornhub.com. See supra. For example, the very images and online

   documentation that are included in Haulstars’ infringement contentions demonstrate that content

   providers including Defendants utilize their accounts on the PornHub Network to access the

   “Video Manager” and the “Add Actions Tag” features available to them to create and manage the

   accused functionality. See Ex. 3 (PornHub help pages). Combined with the fact that the tags on

   Defendants’ videos are implemented in identical fashion across all of the websites on the PornHub

   Network,3 there is simply no basis to believe Defendants are not on notice as to the scope of



          3
            The very fact that the accused tags are used in a nearly identical fashion throughout the
   PornHub Network renders any purported requirement for separate charts for each website as not
   only duplicative, but pointless. HaulStars explicitly stated in its infringement contentions that the
   charts reference www.pornhub.com as an example (not a limit on this case as Defendants contend).
                                                     6
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 8 of 10 PageID #: 4859




   discovery in this case.

          B. The Case Law Confirms The Infringement Contentions Here Are Sufficient.

          The Court’s precedent is likewise clear that there is no need to provide exhaustive charts

   of every instance or iteration of infringement when, as here, the accused functionality (e.g.,

   “Action Tags”) is similarly implemented on different iterations of a system or website. See Plant

   Equip., Inc. v. Intrado, Inc., No. 2:09-CV-395 (JRG), 2012 U.S. Dist. LEXIS 193520, at *5 (E.D.

   Tex. Jan. 31, 2012) (Gilstrap, J.) (“[T]here is no need for [plaintiff] to provide additional charts

   for each and every permutation of the customized system.”); Eolas Techs. Inc. v. Amazon.com,

   Inc., 2016 U.S. Dist. LEXIS 181948, at *11 (E.D. Tex. Dec. 5, 2016) (Schroeder, J.) (collecting

   cases and concluding, “this Court has consistently found that multiple instrumentalities can apply

   to the same chart where separate charts would be identical for each instrumentality”); Orion IP,

   LLC v. Staples, Inc., 407 F. Supp. 2d 815, 818, 2006 U.S. Dist. LEXIS 507, *7 (E.D. Tex. Jan. 9,

   2006) (Davis, J.) (“Toyota also argues that it did not know the Buyatoya.com site would be accused

   because that site uses a different URL than the Toyota.com site. This argument also lacks merit.”).

          Defendants are best positioned to provide discovery commensurate with the scope required

   by the Local Patent Rules. See Saxon Innovations v. Nokia Corp., 2009 U.S. Dist. LEXIS 151844,

   *13 (E.D. Tex. Nov. 9, 2009) (Love, J.) (finding the plaintiff “provided notice of specific theories

   of infringement and sought discovery of products that may operate in a manner reasonably similar

   to that theory,” thus entitling it to “discovery of products containing the [instrumentalities]

   identified”). That is especially true here, where defense counsel represents the parent company of

   the PornHub Network (MG Freesites) in related litigations, making them well aware of all the

   other sites that MG Freesites owns, such as www.youporn.com, www.redtube.com,

   www.tube8.com, www.thumbzilla.com, and www.xtube.com.



                                                    7
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 9 of 10 PageID #: 4860




   Dated: February 26, 2021           Respectfully submitted,


                                      By: /s/ Fred I. Williams
                                      Fred I. Williams
                                      Texas State Bar No. 00794855
                                      Michael Simons
                                      Texas State Bar No. 24008042
                                      Jonathan L. Hardt
                                      Texas State Bar No. 24039906
                                      Chad Ennis
                                      Texas State Bar No. 24045834
                                      WILLIAMS SIMONS & LANDIS PLLC
                                      327 Congress Ave., Suite 490
                                      Austin, TX 78701
                                      Tel: 512-543-1354
                                      fwilliams@wsltrial.com
                                      msimons@wsltrial.com
                                      jhardt@wsltrial.com
                                      cennis@wsltrial.com

                                      Todd E. Landis
                                      State Bar No. 24030226
                                      WILLIAMS SIMONS & LANDIS PLLC
                                      2633 McKinney Ave., Suite 130 #366
                                      Dallas, TX 75204
                                      Tel: 512-543-1357
                                      tlandis@wsltrial.com

                                      John Wittenzellner
                                      Pennsylvania State Bar No. 308996
                                      WILLIAMS SIMONS & LANDIS PLLC
                                      1735 Market Street, Suite A #453
                                      Philadelphia, PA 19103
                                      Tel: 512-543-1373
                                      johnw@wsltrial.com

                                      Attorneys for Plaintiff Estech Systems, Inc.




                                         8
Case 2:20-cv-00193-JRG-RSP Document 126 Filed 02/26/21 Page 10 of 10 PageID #: 4861




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on February 26, 2021 the undersigned caused a copy

   of the foregoing document to be served on all counsel of record via the Court’s CM/ECF system,

   pursuant to the Federal Rules of Civil Procedure.

                                                       /s/ Fred I. Williams
                                                       Fred I. Williams


                               CERTIFICATE OF CONFERENCE

          The undersigned hereby certifies that counsel has complied with the meet and confer

   requirement in Local Rule CV-7(h) and this motion is opposed. The parties exchanged multiple

   letters and had multiple conversations concerning the subject matter of the motion as well as

   several related motions Defendants have recently filed, including a January 20, 2021,

   teleconference including lead counsel for Plaintiff and lead and local counsel for Defendants in

   which the basis for this motion was discussed and the parties were unable to reach agreement.

                                                       /s/ Fred I. Williams
                                                       Fred I. Williams
